Citation Nr: 0908653	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  07-16 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent 
for service-connected degenerative disc disease of the 
lumbosacral spine.

2. Entitlement to an initial rating in excess of 10 percent 
for service-connected degenerative disc disease of the 
cervical spine.

3. Entitlement to an initial rating in excess of 10 percent 
for service-connected impingement syndrome of the left 
shoulder.

4. Entitlement to an initial rating in excess of 10 percent 
for service-connected hiatal hernia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to July 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, which granted 
service connection for degenerative disc disease of the 
lumbosacral and cervical spines and assigned initial ratings 
of 20 and 10 percent, respectively, impingement syndrome of 
the left shoulder, which was assigned a 10 percent 
evaluation, and hiatal hernia, which was assigned a 
noncompensable rating.  Thereafter, the Veteran appealed with 
respect to the initially assigned ratings.  While his appeal 
was pending, a May 2008 rating decision assigned a 10 percent 
evaluation for the service-connected hiatal hernia.  However, 
as this rating is still less than the maximum benefit 
available, the appeal is still pending.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993). 

Jurisdiction over the matter was transferred to the Nashville 
RO during the pendency of the appeal.

In November 2008, the Veteran testified at a personal hearing 
before the undersigned, sitting at the Nashville RO.  A 
transcript of the hearing is associated with the claims file.  
At the conclusion of the hearing, the Board received 
additional evidence from the Veteran.  He also submitted a 
waiver of initial RO review of the new evidence.  The 
evidence will therefore be considered in this decision. 38 
C.F.R. § 20.1304 (2008).


FINDINGS OF FACT 

1. From August 1, 2005 to January 10, 2007, service-connected 
degenerative disc disease of the lumbosacral spine was 
manifested by forward thoracolumbar flexion was 50 degrees or 
above and combined range of motion of the thoracolumbar spine 
to over 120 degrees.

2. For the period from January 10, 2007 to May 20, 2008, 
service-connected degenerative disc disease of the 
lumbosacral spine was manifested by 15 to 20 degrees and a 
combined range of motion of the thoracolumbar spine of 50 to 
60 degrees.

3. From May 20, 2008 onward, service-connected degenerative 
disc disease of the lumbosacral spine was manifested by 
manifested by forward thoracolumbar flexion was 50 to 60 
degrees or above and combined range of motion of the 
thoracolumbar spine to over 120 degrees.

4.  From August 1, 2005 to January 10, 2007, service-
connected degenerative disc disease of the cervical spine was 
manifested by at least 30 degrees forward flexion and 
combined range of motion exceeded 170 degrees.

5. For the period from January 10, 2007 to May 20, 2008, 
service-connected degenerative disc disease of the cervical 
spine was manifested by the combined range of motion of the 
cervical spine to less than 170 degrees.

6. From May 20, 2008 onward, service-connected degenerative 
disc disease of the cervical spine was manifested by at least 
30 degrees forward flexion and combined range of motion 
exceeded 170 degrees.

7. Service-connected impingement syndrome of the left 
shoulder is manifested by degenerative joint disease 
resulting in abduction limited to 100 degrees with pain from 
90 degrees and flexion to 120 degrees with no additional 
limitation due to pain.

8. Service-connected impingement syndrome of the left 
shoulder was not manifested by ankylosis of the shoulder 
joint, malunion of the clavicle or scapula, deformity of the 
humerus, or dislocation of the humerus

9.  Service-connected hiatal hernia is manifested by at least 
weekly epigastral distress with dysphagia without 
considerable impairment of health.


CONCLUSIONS OF LAW

1. For the period from August 1, 2005 to January 10, 2007, 
the criteria for an initial rating in excess of 20 percent 
for service-connected degenerative disc disease of the 
lumbosacral spine have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).

2. For the period from January 10, 2007 to May 20, 2008, the 
criteria for an initial rating of 40 percent, but no greater, 
for service-connected degenerative disc disease of the 
lumbosacral spine have been met.  38 U.S.C.A. § 1155 (West 
2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).

3. For the period from May 20, 2008 onward, the criteria for 
an initial rating in excess of 20 percent for service-
connected degenerative disc disease of the lumbosacral spine 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2008).

4. For the period from August 1, 2005 to January 10, 2007, 
the criteria for an initial rating in excess of 10 percent 
for service-connected degenerative disc disease of the 
cervical spine have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2008).

5. For the period from January 10, 2007 to May 20, 2008, the 
criteria for an initial rating of 20 percent, but no greater, 
for service-connected degenerative disc disease of the 
cervical spine have not been met.  38 U.S.C.A. § 1155 (West 
2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008). 
6. For the period from May 20, 2008 onward, the criteria for 
an initial rating in excess of 10 percent for service-
connected degenerative disc disease of the cervical spine 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2008).

7. The criteria for an initial rating in excess of 10 percent 
for service-connected impingement syndrome of the left 
shoulder have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5299-5203 (2008).

8. The criteria for an initial rating in excess of 10 percent 
for hiatal hernia have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.

This appeal arises from the Veteran's disagreement with the 
initial evaluations following the grant of service connection 
for cervical spine, lumbar spine, left shoulder, and hernia 
disabilities.  The United States Court of Appeals for the 
Federal Circuit and the Court have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Moreover, since VA's notice criteria was satisfied because 
the RO granted the Veteran's claim for service connection, 
the Board also finds that VA does not run afoul of the 
Court's recent holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  The Board notes, however, that VCAA 
compliant notice, including notice related to Dingess and 
Vazquez, was provided to the Veteran by letters dated in 
January 2007 and May 2008.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims and providing him 
with a VA examination.  The Veteran's service treatment 
records, private medical records, VA treatment records, and 
the reports of April 2005 and May 2008 VA examinations were 
reviewed by both the AOJ and the Board in connection with 
adjudication of his claims.  The Veteran has not identified 
any additional, relevant records that VA needs to obtain for 
an equitable disposition of the claims.

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran). Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the 
Veteran's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the Veteran's service-connected disabilities.  
Also, in Fenderson, the Court discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  12 Vet. App. at 126-
28.  As such, in accordance with Fenderson, the Board has 
considered the propriety of staged ratings in evaluating the 
Veteran's service-connected disabilities.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The Veteran's service-connected degenerative disc disease of 
the lumbosacral spine is assigned a 20 percent rating and 
service-connected degenerative disc disease of the cervical 
spine is assigned a 10 percent rating evaluation,  pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Codes 5243 (2008).  His 
service-connected impingement syndrome of the left shoulder 
is assigned a 10 percent rating, pursuant to 38 C.F.R. § 
4,71a, Diagnostic Codes 5299-5203.  Finally, under the 
criteria of 38 C.F.R. 
§ 4.114, Diagnostic Code 7836, the Veteran's service-
connected hiatal hernia is assigned 10 percent rating 
evaluation.  The Veteran argues that these disabilities are 
more severe than contemplated under the currently assigned 
ratings, especially due to how they effect his daily 
activities.  

The Veteran's service-connected lumbar spine disability has 
been assigned a 20 percent rating and his service-connected 
cervical spine disability has been assigned a 10 percent 
rating.  Under the General Formula for Rating the Spine, 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height is assigned a 10 percent rating.  

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  
A 30 percent rating evaluation is assigned for forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  

A 40 percent rating requires unfavorable ankylosis of the 
entire cervical spine or forward flexion of the thoracolumbar 
spine to 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine.  

A 50 percent rating is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
rating is warranted if there is unfavorable ankylosis of the 
entire spine.

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Note (3): In exceptional cases, an examiner 
may state that because of age, body habitus, neurologic 
disease, or other factors not the result of disease or injury 
of the spine, the range of motion of the spine in a 
particular individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in Note (2).  Provided that the 
examiner supplies an explanation, the examiner's assessment 
that the range of motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71, Diagnostic Codes 5235-5243 (2008).

Under Diagnostic Code 5243, intervertebral disc syndrome may 
be rated under either the General Formula or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Under the Formula for Rating 
Intervertebral Disc Syndrome, incapacitating episodes having 
a total duration of at least one week but less than 2 weeks 
during the past 12 months warrants a rating of 10 percent.  
Incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months 
warrants a rating of 20 percent.  Incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a rating of 30 
percent.  Incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months warrants a rating 
of 60 percent.

Note (1): For purposes of evaluating under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disk syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.


Note (2): If intervertebral disk syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

Rating evaluations for shoulder, arm, and hand, and related 
neurological disabilities are dependent on whether the arm 
involved is the major or minor, i.e., whether it is related 
to the dominant or nondominant hand.  Handedness for the 
purpose of a dominant rating will be determined by the 
evidence of record, or by testing on VA examination.  Only 
one hand shall be considered dominant.  38 C.F.R. § 4.69.  In 
this case, an April 2005 VA examination report reflects that 
the Veteran is right hand dominant.  Therefore, as the 
disabilities in question relate to the Veteran's left 
shoulder, the rating evaluations for the minor or nondominant 
shoulder apply.

Under Diagnostic Code 5200, ankylosis of scapulohumeral 
articulation, i.e., the scapula and the humerus move as one 
piece, favorable abduction to 60 degrees is assigned a 20 
percent rating.  Intermediate between favorable and 
unfavorable warrants a 30 percent evaluation for the minor 
extremity.  Unfavorable, abduction limited to 25 degrees from 
the side warrants a 40 percent evaluation for the minor 
extremity.  

Diagnostic Code 5201 provides for a 20 percent evaluation for 
limitation of motion of the minor arm when motion is only 
possible to the shoulder level, a 20 percent evaluation for 
limitation of motion of the minor arm when motion is only 
possible to midway between the side and shoulder level, and a 
30 percent evaluation for the minor arm when motion is 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

Under Diagnostic Code 5202, for impairment of the humerus in 
the minor arm, malunion of the humerus of the minor arm with 
either moderate or marked deformity or recurrent dislocation 
of the minor humerus at the shoulder joint with either 
infrequent guarding of shoulder movements or frequent 
guarding of all arm movements warrants a 20 percent rating.  
Fibrous union of the minor humerus is assigned a 40 percent 
rating.  Malunion of the head (false flail joint) is assigned 
a 50 percent rating and loss of head (flail shoulder) is 
assigned a 70 percent rating for the minor arm.  38 C.F.R. § 
4.71a, Diagnostic Code 5202.

Under Diagnostic Code 5203 pertaining to impairment of the 
clavicle or scapula, nonunion of the minor shoulder without 
loose movement or malunion warrants a 10 percent evaluation.  
Nonunion with loose movement warrants a 20 percent 
evaluation.  Dislocation of the minor shoulder warrants a 20 
percent evaluation.  The disability can also be rated on 
impairment of function of a contiguous joint. 
38 C.F.R. § 4.71a.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

The Veteran's hernia disability has been rated under DC 7346.  
Under this diagnostic code, a 10 percent rating, the 
currently assigned evaluation, is warranted when there is a 
hiatal hernia with two or more of the symptoms for the 30 
percent evaluation of less severity.  38 C.F.R. § 4.114, DC 
7346.  A 30 percent disability evaluation is contemplated for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  Id.  A 60 percent rating is warranted with symptoms 
of pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.

Regulations provide that, when the disability being rated is 
not specifically provided for in the rating schedule, it will 
be rated under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  Further, the provisions of 38 C.F.R. § 4.27 
provide that unlisted disabilities requiring rating by 
analogy will be coded with the first two numbers of the 
schedule provisions for the most closely related body part 
and "99."  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  

Degenerative disc disease of the lumbosacral and cervical 
spine

VA and private treatment records consistently reflect 
complaints of chronic pain in the spine.  The findings below 
are relevant to determining the appropriate rating under the 
rating criteria for spinal disabilities.  

An April 2005 VA examination report demonstrated range of 
motion of the cervical spine of 40 degrees forward flexion 
and extension, bilateral flexion to 20 degrees, and bilateral 
rotation to 35 degrees.  Pain occurred at 40 degrees flexion 
and extension and caused additional limitation of function.  
No further limitation due to fatigue, weakness, lack of 
endurance, or incoordination after repetitive use was found.

Range of motion of the thoracolumbar spine was forward 
flexion to 55 degrees, extension to 10 degrees, left lateral 
flexion to 20 degrees, right lateral flexion to 15 degrees, 
left rotation to 15 degrees, and right rotation to 25 
degrees.  Pain was present at 55 degrees flexion and 10 
degrees extension, but there was no further limitation due to 
fatigue, weakness, lack of endurance, or incoordination after 
repetitive use documented.

A January 2007 private treatment record reports range of 
motion in what appears to be shows range of motion for the 
lumbar spine of 15 degrees forward flexion, 5 degrees 
extension, 5 degrees left lateral flexion, 10 degrees right 
lateral flexion, 10 degrees left lateral rotation, and 5 
degrees right lateral rotation.  Cervical spine range of 
motion was 40 degrees forward flexion, 5 degrees extension, 5 
degrees left lateral flexion, 10 degrees right lateral 
flexion, 30 degrees left lateral rotation, and 40 degrees 
right lateral rotation.  

A February 2008 private treatment record revealed range of 
motion for the lumbar spine of 20 degrees forward flexion, 10 
degrees extension, 5 degrees left lateral flexion, 10 degrees 
right lateral flexion, 5 degrees left lateral rotation, and 
10 degrees right lateral rotation.  Cervical spine range of 
motion was 10 degrees forward flexion and extension, 15 
degrees left and right lateral flexion, 15 degrees left 
lateral rotation, and 20 degrees right lateral rotation.  

At a May 2008 VA examination, the Veteran had subjective 
complaints of mild, constant, pain in the low back and neck.  
The examiner noted that the Veteran had had one episode of 
hospitalization in the last 12 months, lasting one day with 
several days recuperation.  Objectively, the examiner found 
guarding, pain with motion, and tenderness of both the 
cervical and thoracic sacrospinalis.  No muscle spasm, 
weakness, or abnormal spinal curvatures were found, and gait 
was observed to be normal.  The examiner stated that there 
was no ankylosis of either the cervical or thoracolumbar 
spine.  Cervical spine range of motion was to 35 degrees 
forward flexion, 35 degrees extension, 35 degrees right 
lateral flexion, 30 degrees left lateral flexion, 60 degrees 
right rotation, and 50 degrees left rotation.  Pain was 
reported as occurring at 35 degrees, 25 degrees, 35 degrees, 
25 degrees, 60 degrees, and 50 degrees, respectively.  
Additional pain with repetitive use was noted only with left 
lateral rotation.  

Thoracolumbar spine range of motion was forward flexion to 50 
degrees, extension to 30 degrees, 30 degrees right and left 
lateral flexion, and 30 degrees right and left lateral 
rotation.  Pain was noted at 45 degrees forward flexion, and 
at the extreme of the other motion measurements.  Pain was 
noted with repetition, but no additional limitation was 
found.  The examiner reported that the Veteran's lumbar spine 
disability had a severe impact on daily activities, such as 
chores, shopping, and exercise, and that his cervical spine 
had a moderate impact on daily activities.

Based on the above, the Board finds that the staging of 
ratings is appropriate for both the cervical and lumbar spine 
disabilities.  Specifically, the medical evidence reveals 
that the Veteran's forward flexion of the cervical spine was 
over 30 degrees and combined range of motion exceeded 170 
degrees from August 1, 2005 to January 10, 2007 and as of May 
20, 2008.  However, on January 10, 2007, the combined range 
of motion of the cervical spine was less than 170 degrees and 
this finding was consistent in February 2008.  Thereafter, at 
the May 20, 2008 VA examination, the Veteran's cervical spine 
range of motion was significantly increased, as demonstrated 
by forward flexion to 35 degrees and a combined range of 
motion to 230 degrees with consideration of pain.  Therefore, 
the Board finds that a rating in excess of 10 percent is not 
warranted prior to January 10, 2007 or subsequent to May 20, 
2008, but a rating of 20 percent, but no greater, is 
warranted from January 10, 2007 to May 20, 2008.  

With respect to the lumbar spine, the Board notes that the 
Veteran's forward thoracolumbar flexion was to 50 degrees or 
above and combined range of motion of the thoracolumbar spine 
was over 120 degrees as of August 1, 2005 and May 20, 2008.  
However, the January 10, 2007 private treatment record 
demonstrates a significant loss of range of motion manifested 
by flexion to 15 degrees and a combined range of motion of 
the thoracolumbar spine of just 50 degrees.  This limitation 
was persistent through a February 13, 2008 private treatment 
record that demonstrated forward flexion to 20 degrees and 
combined range of motion of the thoracolumbar spine of just 
60 degrees.  Thereafter, at the May 20, 2008 VA examination, 
the Veteran demonstrated forward flexion to 45 degrees and a 
combined range of motion of 195 degrees.  Based on these 
findings, the Board determines that a rating in excess of 20 
percent is not warranted from August 1, 2005 to January 10, 
2007.  For the period from January 10, 2007 to May 20, 2008, 
the Board finds that a 40 percent rating, but no greater, is 
appropriate.  As of May 20, 2008, a rating of 20 percent is 
reassigned.

No medical evidence of record suggests that the improvement 
shown in May 2008 was temporary with respect to either the 
cervical or lumbar spine disabilities.  Further, the Board 
notes that a November 2008 letter from the Veteran's 
chiropractor cites the February 2008 measurements and does 
not discuss any treatment subsequent to May 2008 to indicate 
that a return to the lower ratings as of May 20, 2008 is 
inappropriate.  Finally, the medical evidence only indicates 
that the Veteran experienced one episode of hospitalization 
and recuperation, which does not meet the criteria for a 
higher rating for incapacitating episodes under the Formula 
for Rating Intervertebral Disc Syndrome.  Indeed, there is no 
evidence that the Veteran has had physician prescribed bed 
rest due to intervertebral disc syndrome.

The Board is aware that special notice requirements exist 
when a rating evaluation is reduced.  However, 38 C.F.R. § 
3.105(e) provides that such notice is required only when the 
lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made 
(emphasis added).  As the Veteran is currently assigned 10 
percent and 20 percent ratings for his cervical and lumbar 
spine disabilities, respectively, returning his disability 
rating to those ratings after a period for which higher 
evaluations have been granted does not constitute such a 
reduction.  Therefore, the Board may properly reassign 10 
percent and 20 percent rating evaluations, beginning May 20, 
2008.  See O'Connell v. Nicholson, 21 Vet. App. 89 (2007).

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2008), as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this regard, the Board notes that neurological disorders 
associated with degenerative disc disease may be rated 
separately.  However, the Board determines that a separate 
rating for neurological disorders is not warranted in this 
case.  The Veteran indicated at his November 2008 hearing 
that he had not experienced neurological complications of his 
spine disabilities.  Additionally, the April 2005 VA examiner 
reported the lower extremities presented normal motor and 
sensory function.  Moreover, although the May 2008 VA 
examiner found evidence of parasthesias and numbness, he 
indicated that these symptoms were not etiologically related 
to the service-connected spine disabilities.  Accordingly, 
the Board finds that the symptoms of the Veteran's service-
connected degenerative disc disease of the lumbosacral and 
cervical spines do not warrant application of other rating 
codes. 

Impingement syndrome of the left shoulder

An April 2005 VA examiner found range of motion measurements 
of 120 degrees flexion, 105 degrees abduction, external 
rotation to 90 degrees, and internal rotation to 45 degrees 
on the left.  The examiner found no additional limitation due 
to pain, weakness, fatigue, lack of endurance, or 
incoordination after repetitive use.  

A May 2006 private treatment record indicated difficulty with 
raising the left shoulder to shoulder level and pops/cracks 
at shoulder level with abduction.  However, range of motion 
was not evaluated.  
A May 2008 VA examination report reveals subjective 
complaints of pain and weakness/decreased strength.  
Objectively, active range of motion measurements were flexion 
to 120 degrees, abduction to 100 degrees, external rotation 
to 40 degrees, internal rotation to 80 degrees.  Pain with 
flexion and abduction was noted at 120 degrees and 90 
degrees, respectively.  The examiner found no additional 
limitation on repetitive use.  X-rays showed no evidence of 
fracture or dislocation, preserved glenohumeral joint, and 
narrowing of the acromioclavicular joint.  The examiner 
diagnosed degenerative joint disease of the left shoulder.

No additional medical records suggest a severity of the 
Veteran's service-connected left shoulder disability greater 
than reflected by the above evidence.  Accordingly, the Board 
finds that a rating in excess of 10 percent is not warranted 
for service-connected impingement syndrome of the left 
shoulder at any stage during the appeal period.  
Specifically, without evidence of ankylosis of the shoulder 
joint, malunion of the clavicle or scapula, deformity of the 
humerus, or dislocation of the humerus or shoulder, a rating 
in excess of 10 percent is not warranted.  The Board notes 
that with consideration of pain upon movement, the Veteran's 
abduction was limited to 90 degrees at the May 2008 VA 
examination; however, the Veteran was able to attain 100 
degrees abduction and flexion reached beyond shoulder level 
to 120 degrees.  Thus, the Board does not find that the 
Veteran's symptoms as of May 2008 did not reflect an increase 
in limitation of motion that warranted assignment of a rating 
in excess of 10 percent under Diagnostic Code 5201 as of the 
May 2008 VA examination.  Further, the Board has contemplated 
the limitation of motion the Veteran experiences as a result 
of pain.  Thus, a separate rating of 10 percent on the basis 
that X-rays show degenerative arthritis under Diagnostic Code 
5003 is not for consideration.  Therefore, an initial rating 
in excess of 10 percent for service-connected impingement 
syndrome of the left shoulder is denied.

Hiatal hernia

A July 2005 upper endoscopy revealed the presence of a medium 
hiatal hernia.  Dysphagia and gastroesophageal reflux disease 
(GERD) were diagnosed.  Subsequent medical evidence shows 
continued complaint and treatment for GERD and dysphagia.  At 
a May 2008 VA examination, the examiner noted frequent (less 
than daily, but at least weekly) dysphagia, daily 
regurgitation, and weekly esophageal distress accompanied by 
substernal pain.  An upper endoscopy revealed a small hernia, 
distal esophageal ring disrupted by forceps and moderate 
distal esophagitis, with the remainder of the esophagus 
normal.  

Based on the above, the Board determines that a rating in 
excess of 10 percent is not warranted for the Veteran's 
service-connected hiatal hernia.  Specifically, treatment 
records reveal that the Veteran has been treated repeatedly 
for dysphagia; however, a rating in excess of 10 percent is 
not appropriate unless the Veteran exhibits recurrent 
epigastric distress due to two symptoms among dysphagia, 
regurgitation, substernal pain, or pyrosis, producing 
significant health impairment.  Although the May 2008 VA 
examiner reported the Veteran's complaints of at least weekly 
epigastral distress with substernal pain and dysphagia and 
regurgitation, the only symptom discussed in the treatment 
records is dysphagia.  Thus, the medical evidence does not 
otherwise suggest that the Veteran experiences recurrent 
epigastric distress with substernal pain and regurgitation, 
as well as dysphagia.  Moreover, the medical evidence does 
not demonstrate that the Veteran experiences an overall 
impairment of his health due to his symptoms.  Thus, the 
Board does not find that the Veteran's symptoms more closely 
approximate the criteria for a rating evaluation in excess of 
10 percent at any time during the appeal period.  

III. Other considerations

Consideration has been given to the Veteran's own statements 
regarding the severity of his symptoms.  However, such 
statements alone are not competent evidence since only those 
with specialized knowledge are competent to render an opinion 
concerning the severity of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Further, with regard to the benefit of the doubt doctrine, 
the Board notes that a preponderance of the evidence is 
against an initial rating in excess of 10 percent for the 
Veteran's current symptomology of his service-connected left 
shoulder and hiatal hernia disabilities.  Additionally, the 
Board determines that a preponderance of the evidence is 
against the ratings in excess of those assigned by the RO and 
herein by the Board for his service-connected spine 
disabilities.  Consequently, the doctrine is not applicable 
in the instant appeal.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

An extraschedular rating is a component of a claim for an 
increased rating.  Barringer v. Peake, 22 Vet. App. 242 
(2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extraschedular consideration is a 
finding on part of the Regional Office (RO) or the Board that 
the evidence presents such an exceptional disability picture 
that the available schedular evaluations for the service-
connected disability at issue are inadequate.  Thun v. Peake, 
22 Vet. App.  111 (2008); see Fisher v. Principi, 4 Vet. App. 
57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for 
consideration in determining whether referral for an 
extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) 
(2008).  In the present case, the Board finds no evidence 
that the Veteran's service-connected disabilities present 
such an unusual or exceptional disability picture at any time 
so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  The record shows that the veteran's current 
unemployment is a result in his enrollment in school to 
pursue a graduate degree.  None of the Veteran's service-
connected disabilities manifest in symptoms that are not 
considered under the schedular criteria.  Accordingly, 
referral for extraschedular consideration is not necessary in 
this case.





ORDER

An initial rating in excess of 20 percent for service-
connected degenerative disc disease of the lumbosacral spine 
for the period prior to January 10, 2007 is denied.

An initial rating of 40 percent, but no greater, for service-
connected degenerative disc disease of the lumbosacral spine 
for the period from January 10, 2007 to May 20, 2008 is 
granted.

An initial rating in excess of 20 percent for service-
connected degenerative disc disease of the lumbosacral spine 
for the period prior from May 20, 2008 onward is denied.

An initial rating in excess of 10 percent for service-
connected degenerative disc disease of the cervical spine for 
the period prior to January 10, 2007 is denied.

An initial rating of 20 percent, but no greater, for service-
connected degenerative disc disease of the cervical spine for 
the period from January 10, 2007 to May 20, 2008 is granted.

An initial rating in excess of 10 percent for service-
connected degenerative disc disease of the cervical spine for 
the period prior from May 20, 2008 onward is denied.

An initial rating in excess of 10 percent for service-
connected impingement syndrome of the left shoulder is 
denied.

An initial rating in excess of 10 percent for service-
connected hiatal hernia is denied.


____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


